PTO-303 Advisory Action Box 14 Attachment:
The amended reproduction of 04/22/2021 is inconsistent with the other figures in the file. The amended drawing is of very poor graphic quality and executed in halftones rather than full gradient. The halftones create a rough appearance, unclear claim boundaries and do not adequately convey the smooth surface and subtle contours of the invention as originally filed.


    PNG
    media_image1.png
    348
    904
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    987
    media_image2.png
    Greyscale


/Nathaniel D. Buckner/Primary Examiner, Art Unit 2921